Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 27, 2021

                                       No. 04-21-00049-CV

                  IN THE INTEREST OF S.R.F. AND S.W.F., CHILDREN

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA00061
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER

       This is an accelerated appeal of the trial court’s order terminating appellant S.F.’s
parental rights. Appellant’s brief was originally due to be filed on April 5, 2021. On April 5,
2021, appellant filed a motion requesting an extension of time to file the brief.

        By order dated April 6, 2021, appellant’s first motion for extension of time was granted,
extending the deadline to file the brief to April 26, 2021. Because the disposition of this appeal is
governed by the standards set forth in Rule 6.2 of the Texas Rules of Judicial Administration, our
order noted this appeal is required to be brought to final disposition within 180 days of the date
the notice of appeal is filed. Tex. R. Jud. Admin. 6.2. Our order further stated, “Given the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored.”

       On April 26, 2021, appellant’s attorney filed a second motion for extension of time
requesting an additional twenty-day extension. The motion is GRANTED. THIS IS THE
FINAL EXTENSION OF TIME THAT APPELLANT WILL BE GRANTED. Appellant’s
brief must be filed no later than May 17, 2021.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court